Order, entered on March 19, 1963, unanimously *803modified, on the law, to the extent of reinstating the cause of action on behalf of plaintiff Kozy Books, Inc., and is otherwise affirmed, without costs. Plaintiff pleads in such cause of action that for a valuable consideration defendants agreed to render legal services ■ to the corporate plaintiff, a book publisher. One of such legal services was to advise plaintiff whether certain passages of books intended to be published should be modified or deleted, to avoid prosecution for violation of the law. Plaintiff alleges further that all manuscripts, including books to be revised, to be published by the corporate plaintiff were brought in or mailed to the office of defendants, and at least one of the defendants was to read and advise plaintiff respecting the contents thereof. It is further alleged that one book was read by one of the defendants and advice given to the plaintiff as to modifications to be made, and that such modifications were thereafter made. Plaintiff asserts that defendants failed and refused to read any of the other manuscripts and advise plaintiff upon them. As a result, the plaintiff sustained certain damages. It is alleged that the plaintiff relied upon the use of legal skills of said defendants to censor prepublication materials, and that there was a breach of duty on the part of the defendants in failing to perform the service, all to the plaintiff’s damage. Giving as we must a liberal construction to the pleadings, without in any way reaching the merits, we find that a cause of action is stated. Order, entered on March 22, 1963, unanimously affirmed, without costs. No opinion. Order and judgment unanimously affirmed, without costs. No opinion. Concur — Botein, P. J., Rabin, McNally, Stevens and Steuer, JJ.